DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on June 25, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed March 26, 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 11 has been canceled. Claims 96 and 97 are newly added. Claims 1-10, 12-14, 16, 18-27, 29-45, 47-97 are pending. Claims 19 and 31 have been amended. Claims 48-95 are currently withdrawn. Claims 1-10, 12-14, 16, 18-27, 29-45, 47 and 96-97 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020 was received and considered previously on March 26, 2021. A signed IDS has now been entered into the record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10, 12-14, 16, 18, 22-27, 29-30, 33-36, 47 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cottler et al. WO 2015/142855, published 9/24/2015 (hereinafter Cottler, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on March 26, 2021. A response to applicant’s traversal follows the reiterated rejection below.
Cottler describes compositions and methods for treating retinal diseases comprising administering intravitreally or subretinally a pharmaceutical composition comprising adipose stem cell (ASC) derived cell-conditioned medium (CM) (Cottler, pg 8 and claim 56). Cottler provides express embodiments wherein the stem cell-conditioned medium is cell-free (Cottler, pg 11 and claim 57). Cottler describes how ASCs can differentiate into pericytes and promote microvascular stability and maintenance during angiogenesis in vivo (Cottler, pg 2). Cottler describes how ASC derived CM contains a unique angiogenic secretome which can be isolated and used as a therapeutic to revert the traumatic ocular micro-environment back to its pre-injury state and thereby restore retinal homeostasis and promote cell survival (Cottler, pg 81 and 85 “angiogenesis secretome”, pg 102- 104). Cottler describes secretome factors comprising many regenerative and anti-inflammatory agents which can be separated from secreted extracellular vesicles including nucleic acids (RNA and DNA), cytokines, growth factors and angiogenic factors (Cottler, pg 81, 85, 99). Cottler describes embodiments wherein the ASC secretome is 
“In addition to serving as useful targets for genetic modification, many cells and populations of the present invention secrete various polypeptides. Such cells can be employed as bioreactors to provide a ready source of a given hormone, and the invention pertains to a method of obtaining polypeptides from such cells. In accordance with the method, the cells are cultured under suitable conditions for them to secrete the polypeptide into the culture medium. After a suitable period of time, and preferably periodically, the medium is harvested and processed to isolate the polypeptide from the medium. Any standard method (e.g., gel or affinity chromatography, dialysis, lyophilization, etc.) can be used to purify the hormone from the medium, many of which are known in the art” (Cottler, pg 66)

Cottler further describes pre-conditioning ASCs with exogenously added cytokines and growth factors to achieve an optimal pericyte marker expression and secretome CM composition (Cottler, pg 6, 9 and example 2). Cottler provides embodiments wherein an effective amount of TNFα and INF-gamma are exogenously added to the cultured ASCs (Cottler, pg 9, 10, 107 and claim 73). Cottler describes conditioned ASCs with pericyte marker expression including smooth muscle actin (SMA), chondroitin sulphate proteoglycan (NG2) and platelet derived growth factor receptor beta (PDGFR-beta) among others (Cottler, pg 6, 60, 92, claim 11 and Fig 2). Cottler describes increasing angiogenic factors including growth regulated alpha protein (CXCL1 or SDF-1), interleukin 6 (IL6), MCP-1, osteopotin, IGFBP-2 and 3 (Cottler, pg 9). Cottler describes isolating human ASCs from readily available liposuction procedures which can be harvested in large quantities, easily expanded in vivo and have the potential for autologous transplantation in the clinic (Cottler, pg 56). Cottler describes various sustained delivery and administration routes for the ASC CM including subretinal injection, implantable devices, aggregates of cells, matrix materials and gels among others (Cottler, pg 28, 42, 56, 58). Cottler describes biodegradable and biocompatible encapsulations and delivery matrices (Cottler, pg 26, 108). Cottler describes the use of a pharmaceutically acceptable carrier for processing and filtering including phosphate buffers, saline solution, water and emulsions (Cottler, pg 37). Accordingly, claims 1-3, 5, 8-14, 16, 18, 22-27, 29-30, 33-36, 47 are anticipated by the disclosure of Cottler. 
Response to Traversal
Applicant traverses the instant rejection by arguing that Cottler does not teach or suggest a conditioned medium produced by adipose cells cultured in the presence of exogenously added amounts of TNFα and INF-gamma. Applicant states that Cottler is primarily directed to administering cells for retinal diseases and not conditioned media, citing examples 1 and 2. Applicant states that Cottler at best discloses a conditioned medium produced by culturing adipose stem cells (ASCs) in DMEM-F12 and FBS. 
This argument has been fully considered, but is not found persuasive. Cottler states “in one embodiment, adipose-derived stem cell-conditioned medium is administered to a subject in need thereof… In one aspect, the adipose-derived stem cell-conditioned medium is cell free” (Cottler, pg 11). Furthermore, this embodiment is clearly outlined in claims 56 and 57 of Cottler wherein a method of treating a retinal disease is described comprising adipose-derived stem cell-conditioned medium contained within a pharmaceutically-acceptable carrier which is cell-free (Cottler, claims 56 and 57). Cottler further describes pre-conditioning ASCs with exogenously added cytokines and growth factors to achieve an optimal pericyte marker expression and secretome CM composition (Cottler, pg 6, 9 and example 2). Cottler provides embodiments wherein an effective amount of TNFα and INF-gamma are exogenously added to the cultured ASCs (Cottler, pg 9, 10, 107 and claim 73). Thus, Cottler fully describes the limitations outlined in claim 1. It is noted that alternative embodiments constitute prior art, see MPEP 2123. Although Cottler provides embodiments wherein conditioned medium produced by ASCs in DMEM-F12 and FBS is used (as in Example 1), this does not constitute a teaching away from a broader disclosure or nonpreferred embodiments which match the limitations outlined in claim 1. 
Applicant further argues that the passages in Cottler refer to administering ASC cells which are pre-treated with TGF-β and not the cell-free conditioned media derived from the ASCs. Although Cottler describes some embodiments wherein ASC cells are injected, Cottler provides alternative embodiments .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 19-21, 31-32 and 96-97 are rejected under 35 U.S.C. 103 as being unpatentable over Cottler (supra) as applied to claims 1-3, 5, 8-10, 12-14, 16, 18, 22-27, 29-30, 33-36 and 47  above and further in view of Kapur et al. "Review of the adipose derived stem cell secretome." Biochimie 95.12 (2013): 2222-2228 (hereinafter Kapur, reference of record) and Callahan et al. US 2009/0258017, published 10/15/2009 (hereinafter Callahan, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on March 26, 2021 and newly applied to claims 96 and 97. A response to applicant’s traversal follows the reiterated rejection below.
Cottler describes compositions and methods for treating retinal diseases comprising ASC CM which is cell-free and contains ASC secretome factors (Cottler, pg 8, 11 and claims 56 and 57). Cottler describes embodiments wherein the ASC CM is isolated and concentrated using lyophilization (Cottler, pg 66). Cottler does not describe sucrose as the lyophilizing agent described in claim 4, the specific Tris-EDTA 
Kapur provides a review of the composition and clinical effects of the ASC secretome (Kapur, abstract). Kapur provides an analysis of the 68 most conserved proteins found in the ASC secretome among a number of peer reviewed articles (Kapur, Table 1). Tissue inhibitor of metalloproteinase 1 (T1MP1) was identified among all articles examined, indicating its highly conserved nature amongst ASCs. Furthermore, Kapur provides a description of the angiogenesis, revascularization and immunomodulatory functions of the ASC secretome and their potential clinical applications (pg 2226).  Kapur describes the anti-inflammatory effects of ASCs and conditioned media from ASCs activated by INF-gamma and TNF-alpha (Kapur, pg 2226 and 2225 respectively). 
It would have been prima facie obvious to one of ordinary skill in the art to consider the increased expression of T1MP1 from conditioned ASCs and its inclusion as a factor within ASC CM described by Cottler given its well reported nature as shown by Kapur (Table 1). It would have been a matter of combining known prior art elements since Kapur shows that T1MP1 is one of the most highly conserved ASC secretome proteins. A similar argument is applied to the miRNAs described in claim 19. The disclosures of both Cottler and Kapur show that DNA and RNA are often included in extracellular vesicles and secretome components of ASCs (Kapur, para 2 pg 2223). Therefore, it would have been a matter of combining known prior art elements according to known methods to understand that miRNAs are commonly present in the ASC secretome. Furthermore, the inclusion of sucrose as a lyophilizing agent and Tris-EDTA as a buffer are well known reagents commonly included in lyophilized compositions in the prior art as shown by Callahan. Callahan describes the use of Tris-EDTA (Callahan, Table B and Example 3) as being routinely used as buffers in similar protein formulations and lyophilized compositions. Callahan In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Kapur does not remedy the deficiencies of Cottler. Applicant states that the ASCs in Kapur’s study were subjected to a variety of differentiation and pro-inflammatory stimuli, but not NF-gamma and TNF-alpha as recited in claim 1. 
This argument has been fully considered, but is not found persuasive. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Cottler provides embodiments wherein an effective amount of TNFα and INF-gamma are exogenously added to the cultured ASCs (Cottler, pg 9, 10, 107 and claim 73). Kapur was used as a reference to show that it would have been obvious to one of ordinary skill in the art to consider the increased expression of T1MP1 from conditioned ASCs and its inclusion as a factor within ASC CM described by Cottler given its well reported nature as shown by Kapur (Table 1).

Callahan was included in the rejection to show that sucrose as a lyophilizing agent and Tris-EDTA as a buffer are well known reagents commonly included in lyophilized compositions. Callahan describes the use of Tris-EDTA (Callahan, Table B and Example 3) as being routinely used as buffers in similar protein formulations and lyophilized compositions. Callahan describes the use of a sucrose lyoprotectant to achieve isotonicity and aid in the lyophilizing process (Callahan, para 120, 135, 136).
Applicant further points to unexpected properties of the claimed conditioned medium. Applicant states that culturing ASCs in the presence of NF-gamma and TNF-alpha stimulates the expression of CXCL1, IL-6, IL-8, CCL2, CCL8, CCL5, CXCL10 and TNFRSF11B by at least 2 fold as shown in Fig 7A of the instant specification. Applicant states that the use of NF-gamma and TNF-alpha result in synergistic effects on the expression of a number of factors including CXCL9, CXCL10, VEGFC and TSG-6 as shown in Fig 7B of the instant specification. Applicant argues that this results in ASC conditioned media which has increased levels of regenerative factors, including TSG-6 which has been implicated in ophthalmic animal disease models. Applicant argues that this synergy is not taught by the combination of Cottler, Kapur and Callahan and is therefore non-obvious over the cited prior art. 
This argument has been fully considered, but is not found persuasive since Cottler provides embodiments wherein an effective amount of TNFα and INF-gamma are exogenously added to the cultured ASCs to produced adipose-derived stem cell-conditioned medium for treating retinal diseases. Furthermore, Kapur describes the anti-inflammatory effects of ASCs and conditioned media from ASCs activated by INF-gamma and TNF-alpha (Kapur, pg 2226 and 2225 respectively). Thus, the synergistic effects of TNFα and INF-gamma are well known in the art. Kapur further identified the 68 most conserved proteins found in the ASC secretome among a number of peer reviewed articles (Kapur, Table 1), including T1MP1. Instant claims 18 and 31 describe an increased expression of T1MP1 OR TSG-6. Furthermore, prima facie obvious at the time the invention was made.

Claims 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Cottler (supra), Kapur (supra) and Callahan (supra) as applied to 1-10, 12-14, 16, 18-27, 29-36, 47 and 96-97 above and further in view of Voigt et al. US 2013/0136775, published 5/30/2013 (hereinafter Voigt, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on March 26, 2021 and newly applied to claims 96 and 97. A response to applicant’s traversal follows the reiterated rejection below.
Cottler and Kapur describe a cell-free lyophilized ASC CM containing ASC secretome factors (Cottler, pg 8, 11 and claims 56 and 57; Kapur Table 1). Cottler and Kapur do not expressly describe a hydrophobic delivery matrix comprising a hydrophobic solid and hydrophobic liquid as described in claims 37-45. 
Voigt describes a drug-delivery composition comprising hydrophobic solids and hydrophobic liquids (Voigt, para 9, 19). Voigt describes optimizing and engineering sustained drug release by mixing hydrophobic solids and hydrophobic liquids to form a paste-like or semi-solid compositions which are able to achieve a wide range of consistencies depending on their quantitative relation (Voigt, para 20).  Voigt describes delivering lyophilized proteins among other pharmaceutically active compounds (Voigt, example 2, 8, 9, para 22). Voigt provides express embodiments using hydrophobic solids comprising magnesium stearate, cetyl palmitate, cetyl alcohol, waxes, triglycerides, long-chained fatty acids, oxethylated fatty alcohols and oxethylated plant oils (Voigt, claim 13 and para 34). Voigt describes hydrophobic liquids comprising paraffin oils, mineral oils, cremophor, oxethylated plant oils and 
It would have been prima facie obvious to one of ordinary skill in the art to use the drug-delivery composition described by Voigt to administer the cell-free lyophilized ASC CM containing ASC secretome factors described by Cottler and Kapur. It would have been a matter of simply substituting the drug delivery vehicle described by Voigt with the one described by Cottler. Furthermore, Voigt expressly describes embodiments wherein lyophilized proteins are delivered in a controlled manner, indicating compatibility between the two methods. Furthermore, Cottler describes similar gel and semi-solid drug delivery vehicles, further indicating compatibility. One would have been motivated to make the substitution in order to achieve more controlled and sustained release of ASC secretome factors. One would have a reasonable expectation of successes given the relative compatibility of both methods in delivering lyophilized proteins and related ASC secretome factors. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Voigt is entirely silent with respect to any sort of conditioned media. Applicant argues that Voigt does not teach or suggest culturing ASCs with a combination of TNFα and INF-gamma or the advantages described in previous arguments. 
This argument has been fully considered, but is not found persuasive. Firstly, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Although Voigt does not describe ASC derived conditioned media, the present rejection combines Cottler, Kapur, Callahan and Voigt. Voigt was introduced as a reference to show that prima facie obvious to one of ordinary skill in the art in light of the cited references. It is argued that one of ordinary skill could use the drug-delivery composition described by Voigt to administer the cell-free lyophilized ASC CM containing ASC secretome factors described by Cottler and Kapur. It would have been a matter of simply substituting the drug delivery vehicle described by Voigt with the one described by Cottler. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633